Exhibit No. 10.1


RESTATED EMPLOYMENT AGREEMENT

Agreement made as of the 3rd day of September, 2004 (referred to herein as “the
date first set forth above”), between UNITED RETAIL GROUP, INC., a Delaware
corporation, with principal offices at 365 West Passaic Street, Rochelle Park,
New Jersey 07662-6563 (the “Company”), and RAPHAEL BENAROYA, residing at 179
Lincoln Street, Englewood, New Jersey 07631 (the “Executive”).

WHEREAS, the Executive has been employed by the Company and its predecessors for
more than 20 years, most recently as its Chairman of the Board, President and
Chief Executive Officer pursuant to an Employment Agreement, dated November 20,
1998, as amended on August 18, 2000, November 29, 2001, May 30, 2002, December
6, 2002 and September 2, 2003 (as amended, the “Original Agreement”);

WHEREAS, the Company desires to continue the services of the Executive, and the
Executive desires to continue to provide such services to the Company, on the
terms set forth in this Agreement;

WHEREAS, this Agreement was reviewed in executive sessions of the Compensation
Committee of the Company’s Board of Directors on August 27, 2004 and September
3, 2004 and was recommended at the latter meeting; and

WHEREAS, this Agreement was reviewed in an executive session of the Company’s
Board of Directors on August 27, 2004 and approved in an executive session of
the Board on September 3, 2004.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree that the Original Agreement is further amended and restated effective
immediately to read in its entirety as follows:

1.     Definitions.

 a. Affiliated Companies shall mean, with respect to the Company, any
    corporation, limited partnership, general partnership, association,
    joint-stock company, joint venture, trust, bank, trust company, land trust,
    business trust, fund or any organized group of persons, whether or not a
    legal entity, that is directly or indirectly controlled by the Company.
 b. Base Salary shall have the meaning set forth in Section 4(a).
 c. Board of Directors shall mean the Board of Directors of the Company.
 d. Business of the Company shall mean the operation of a retail store chain
    which markets and sells apparel for women principally in sizes 14 and larger
    and any other future business in which the Company and its subsidiaries and
    Affiliated Companies engage that produces more than 10% of the Company's
    consolidated sales.
 e. By-laws shall mean the Restated By-laws of the Company as currently in
    force.
 f. Cause shall mean the occurrence of one or more of the following events:

      (i)   a judgment of conviction against the Executive or a plea of guilty
has been entered for any felony which is both based on his personal actions
(excluding liability imputed to him by reason of his position as an executive of
the Company) and involves common law fraud, embezzlement, breach of duty as a
fiduciary, willful dishonesty or moral turpitude (the entry of a judgment or
plea being the only event or circumstance sufficient to constitute Cause under
this subparagraph (i)), provided, however, that any felony an essential element
of which is predicated on the operation of a vehicle shall be deemed not to
involve moral turpitude;   (ii)   (A) the Executive has willfully and
continuously failed to perform his duties to the Company in any material respect
or (B) the Executive has failed in any material respect to follow specific
directions of the Board of Directors in the performance of his duties;  
(iii)   the Executive has demonstrated willful misconduct in the performance of
his duties to the Company in any material respect and material economic harm to
the Company has resulted; or   (iv)   there has been a breach in any material
respect of any of the provisions of Section 11;

provided, however, that the judgment of conviction or a plea of guilty referred
to in subparagraph (i), the failure of performance referred to in subparagraph
(ii), the misconduct referred to in subparagraph (iii) and the breach referred
to in subparagraph (iv) shall constitute Cause for a maximum of only 90 days
after the judgment of conviction or plea of guilty was entered, the failure of
performance commenced, the material economic harm resulted, or the breach first
took place, as the case may be.

 g. Change of Control shall mean either:

      (i)   the acquisition after August 27, 2004 by any person or group acting
in concert of shares of Company Common Stock if, after such acquisition, such
person or group is the beneficial owner of 30% or more of the Common Stock then
outstanding but shall not include acquisition by:

          (A)   the Company;     (B)   any subsidiary of the Company;    
(C)   any employee benefit plan of the Company, or of any subsidiary of the
Company, or any person or entity organized, appointed or established by the
Company for or pursuant to the terms of any such plan;     (D)   any person who
becomes the beneficial owner of 30% or more of the shares of Company Common
Stock then outstanding as a result of a reduction in the number of shares of
Common Stock outstanding due to the repurchase of shares of Common Stock by the
Company unless and until such person, after becoming aware that such person has
become the beneficial owner of 30% or more of the then outstanding shares of
Common Stock, acquires beneficial ownership of additional shares of Common Stock
representing 1% or more of the shares of Common Stock then outstanding;    
(E)   any person who has reported or is required to report such ownership (but
less than 50%) on Schedule 13G under the Securities Exchange Act of 1934, as
amended and in effect on the date of this Agreement (the "Exchange Act"), (or
any comparable or successor report) or on Schedule 13D under the Exchange Act
(or any comparable or successor report) which Schedule 13D does not state any
intention to or reserve the right to control or influence the management or
policies of the Company or engage in any of the actions specified in Item 4 of
such schedule (other than the disposition of the Common Stock) and, within 10
business days of being requested by the Company to advise it regarding the same,
certifies to the Company that such person acquired shares of Common Stock in
excess of 29.9% inadvertently or without knowledge of the terms of the Company's
Stockholder Rights Plan and who, together with all affiliates, thereafter does
not acquire additional shares of Common Stock while the beneficial owner of 30%
or more of the shares of Company Common Stock then outstanding, provided,
however, that if the person requested to so certify fails to do so within 10
business days, then such person shall become an acquiring person immediately
after such 10-business-day period;     (F)   the Executive, his spouse, any
descendant of the parents of the Executive, the spouse of any such descendant,
the estate of any of the foregoing individuals, any trust for the primary
benefit of any of the foregoing individuals or for the primary benefit of any of
the foregoing individuals and any charitable organization, any corporation or
limited liability company of which all the shareholders or members are any of
the foregoing individuals, The Benaroya Foundation or any charitable
organization established by any of the foregoing individuals; or     (G)   any
person acting in concert with the Executive;

      (ii)   the election of a majority of the Directors, elected at any meeting
of the holders of voting securities of the Company, who were not nominated for
such election by the Board or a duly constituted committee of the Board; or  
(iii)   the merger or consolidation of the Company with another person, or the
transfer to one or more persons in a single transaction or a related series of
transactions of substantially all of the assets of the Company, unless, before
the Company enters into any agreement for such merger, consolidation or
transfer, the Executive sends the Company a written consent determining that it
is not a Change of Control.

 h. Company Car shall have the meaning set forth in Section 6(d).
 i. Contract Term shall mean the period of time commencing November 20, 1998 and
    ending on the fifth anniversary of the date first set forth above or such
    later date as may be mutually agreed upon by the Company and the Executive.
    (For the avoidance of doubt, Contract Term as used herein may extend beyond
    the termination of Executive's employment under this Agreement.)
 j. CPI shall have the meaning set forth in Section 4(a).
 k. Cure Period shall have the meaning set forth in Section 14(c).
 l. Group Benefits shall have the meaning set forth in Section 6(a).
 m. Incentive Compensation Participation shall mean 60% of Base Salary, without
    regard to whether any payment actually shall have been made under the
    Company's incentive compensation program. (For example, as of the date first
    set forth above, the Incentive Compensation Participation was $411,000.)
 n. Individual Disability Policy shall have the meaning set forth in Section
    6(c).
 o. Individual Life Policy shall have the meaning set forth in Section 6(b).
 p. Options shall mean employee stock options under a benefit plan or
    arrangement between the Company and the Executive, including those which may
    be granted during the Contract Term, held by the Executive or his assigns or
    donees.
 q. Performance Bonus shall have the meaning set forth in Section 4(b).
 r. Permanent Disability shall mean the inability of the Executive to perform
    his duties and responsibilities to the Company by reason of a physical or
    mental disability or infirmity (i) for a continuous period of at least four
    months or (ii) at such earlier time as the Executive submits medical
    evidence satisfactory to the Company that the Executive has a physical or
    mental disability or infirmity that will likely prevent him from
    substantially performing his duties and responsibilities for four months or
    longer (the date of such Permanent Disability shall be on the earlier of the
    last day of such four-month period or the day on which the Executive submits
    such evidence, as the case may be).
 s. Protected Information shall mean trade secrets, confidential or proprietary
    information, and all other knowledge, know-how, information, documents or
    materials, owned or developed by the Company, or otherwise in the possession
    of the Company, whether in tangible or intangible form, pertaining to the
    Business of the Company, the confidentiality of which the Company takes
    reasonable measures to protect, including, but not limited to, the Company's
    research and development, store operating results, identities and habits of
    customers and prospective customers, suppliers, business relationships,
    products (including prices, costs, sales or content), processes, techniques,
    machinery, contracts, financial information or measures, business methods,
    future business plans, data bases, computer programs, designs, models,
    operating procedures, knowledge of the organization, and other information
    owned, developed or possessed by the Company; provided, however, that
    Protected Information shall not include information that shall become
    generally known to the public or the trade without violation of Section 11.
 t. Resignation Compensation shall have the meaning set forth in Section 14(e).
 u. Severance Pay shall have the meaning set forth in Section 14(c).
 v. Short Term Disability shall mean the inability of the Executive to
    substantially perform his duties and responsibilities to the Company by
    reason of a physical or mental disability or infirmity for a continuous
    period of less than four months.
 w. Successor shall have the meaning set forth in Section 20.
 x. Tax shall mean all taxes on income, which shall be assumed to be at a rate
    equal to the sum of the highest marginal rates, including any applicable
    surcharges, of federal income tax, state income tax, local income tax,
    Medicare payroll tax and any similar income or payroll tax for a married
    citizen filing a joint return from the Executive's residence, as now in
    effect or as amended from time to time.
 y. Termination Without Cause shall have the meaning set forth in Section 14(c).
 z. Unauthorized shall mean: (i) in contravention of the Company's policies or
    procedures; (ii) otherwise inconsistent with the Company's measures to
    protect its interests in its Protected Information; or (iii) in
    contravention of any duty existing under law or contract.

2.    Term; and Location.

 a. The Company hereby employs the Executive, and the Executive hereby accepts
    such employment, in the capacities and upon the terms and conditions
    hereinafter set forth, during the Contract Term.
 b. In no event shall the Executive's office be relocated without his prior
    written consent.

3.    Duties.

 a. During the Contract Term, the Executive shall serve as the President and
    Chief Executive Officer of the Company. In such capacity, the Executive
    shall perform such duties and shall have such responsibilities as are set
    forth in the By-laws and such additional duties and responsibilities,
    commensurate with his position and title, as may be determined and assigned
    to the Executive from time to time by the Board of Directors.
    Notwithstanding the above, the Executive shall not be required to perform
    any duties and responsibilities which would be likely to result in a
    non-compliance with or violation of any applicable law or regulation. The
    Executive shall report solely and directly to the Board of Directors; all
    other officers and other employees of the Company shall report directly to
    the Executive or the Executive's designees. No other employee of the Company
    or any subsidiary shall have authority and responsibilities that are
    generally equal to or greater than those of the Executive.
 b. The Executive accepts such employment and hereby agrees to serve the Company
    faithfully, industriously and to the best of his ability in such capacities,
    with undivided loyalty, devoting substantially all of his business time,
    attention, knowledge, energy and skills to such employment as President and
    Chief Executive Officer of the Company except during vacation not to exceed
    three weeks in any 12-month period and except as otherwise provided in the
    following sentence. However, the Executive may engage in the following
    additional activities:

      (i)   continuing through a controlled corporation, Raphael Benaroya, Inc.,
to manage American Licensing Group Limited Partnership, subject to the
restrictions contained in Section 11(h);   (ii)   serving as a director of not
more than four business corporations in addition to Raphael Benaroya, Inc. that
do not engage in the Business of the Company, including service as nonmanagement
chairman of the board or chairman of one or more committees of a board;  
(iii)   overseeing personal and family investments in a manner in which the
Executive does not actively operate portfolio companies in the ordinary course
of business; and   (iv)   engaging in local, national and international
charitable, relief, human rights, civic, religious, military and related
activities on behalf of private organizations and governmental agencies;

provided, however, that the Executive’s duties and responsibilities as President
and Chief Executive Officer of the Company shall take precedence over his other
activities except for not more than 45 consecutive days of military service in
the event he is called to active duty in the armed forces of the United States
or any other country.

4.    Compensation.

 a. As compensation to the Executive for performance of the services required
    hereunder and as consideration for his execution and delivery of this
    Agreement, the Company shall pay him (subject to Sections 7 and 14), and the
    Executive agrees to accept a base salary, payable in accordance with the
    regular executive payroll practices of the Company, at a rate of $685,000
    per annum during the period ending on January 31, 2005 and thereafter at
    such higher rate as may be determined by the Board of Directors upon
    recommendation of the Compensation Committee of the Board of Directors, but
    in any event base salary shall increase as of February 1, 2005 by a
    percentage at least equal to the increase, if any, in the Consumer Price
    Index for All Urban Consumers for New York and Northern New Jersey published
    by the Bureau of Labor Statistics of the Department of Labor ("CPI") during
    the year ending on December 31, 2004 and shall increase as of each
    anniversary of February 1, 2005 by a percentage at least equal to the annual
    increase, if any, in the CPI at the time (as increased from time to time and
    whether or not deferred, the "Base Salary").
 b. The Executive shall continue to be eligible to receive, and the Company
    shall continue to pay, a semi-annual cash incentive compensation payment
    ("Performance Bonus") based on the Company's consolidated operating income
    for the six-month periods ending January 31st and July 31st, respectively.
    The Executive's participation percentage shall be 60% with a semi-annual
    award ranging from zero to 120% of Base Salary for the six-month period in
    accordance with the Summary Plan Description for United Retail Group, Inc.
    Incentive Compensation Program for Executives as of the date first set forth
    above, provided, however, that the Performance Bonus shall be earned and
    fully vested in the Executive as of January 31st or July 31st, as the case
    may be, whether or not the Executive shall remain in the Company's employ
    after the Performance Bonus shall have vested and provided, further, that
    the Performance Bonus shall be paid to the Executive as soon as practicable
    after the consolidated operating income for the period in question shall be
    determined.

5.    Expenses.    The Executive will continue to be required to incur
reasonable and necessary travel, business entertainment and other business
expenses. The Company shall reimburse the Executive for all reasonable and
necessary travel, business entertainment and other business expenses incurred or
expended by the Executive incident to the performance of the Executive’s duties
hereunder, upon submission by the Executive to the Company of vouchers or
expense statements satisfactorily evidencing such expenses.

6.    Executive Benefits.

 a. The Company shall provide the Executive with benefits ("Group Benefits"),
    taken as a whole, that are at least equal to those provided by the Company
    to the other senior executives of the Company as of the date first set forth
    above including, without limitation, availability of enhanced group
    disability insurance benefits (or, if the group disability insurance policy
    can not be continued in force, the Company shall make available other
    disability benefits equivalent to the benefits under the group policy). The
    Executive shall be entitled to three weeks' vacation and two personal days
    with pay at any time during the year after the date first set forth above
    and each 12 months thereafter.
 b. In addition to Group Benefits, the Company shall maintain in force the
    existing term life insurance policies on the Executive in an amount of
    $4,880,000 or a similar policy issued by an insurance company with an equal
    or higher rating (the "Individual Life Policy") at the Company's expense.
    The Executive shall have the right to select and change the beneficiary(ies)
    of such life insurance policies.
 c. The Company shall reimburse the Executive in the amount of $20,000 per annum
    with respect to the premium on the existing special supplemental long term
    disability insurance policy covering the Executive (the "Individual
    Disability Policy") and the Taxes on such premium amount.
 d. The Company shall provide the Executive perquisites in accordance with past
    practice, including, without limitation, exclusive use of a full size sedan
    (the "Company Car") free of charge for business and personal travel.
 e. Group Benefits, the Individual Life Policy and the Company Car shall be
    provided while the Executive is employed under this Agreement and thereafter
    as provided pursuant to the terms of this Agreement.
 f. The Executive shall cooperate with the Company in maintaining key man life
    insurance up to $4 million during the Executive's employment hereunder.
 g. All Options shall be fully vested and immediately exercisable after either
    Termination Without Cause or a Change of Control, anything in any stock
    option agreement between the Company and the Executive to the contrary
    notwithstanding. In the event of Termination Without Cause, Options shall be
    exercisable for the lesser of 90 days thereafter or the remainder of the
    term of the Option. In the event of Change of Control, Options shall be
    exercisable until the earlier of 90 days after the termination of the
    Executive's employment hereunder (including resignation) or the expiration
    of the term of the Option.

7.    Permanent Disability;Death.

 a. In the event of the Permanent Disability of the Executive during the
    Contract Term, the Board of Directors shall, upon written notice to the
    Executive, have the right to terminate the Executive's employment hereunder
    by reason of Permanent Disability.
 b. In the event of the death of the Executive during the Contract Term, this
    Agreement shall automatically terminate

8.    Benefits Upon Death or Disability.    In the event of the Executive’s
death or a termination of the Executive’s employment by the Company due to
Permanent Disability, the Executive, his executor or his heirs at law, as the
case may be, shall be entitled to:

 a. any Base Salary accrued or any Performance Bonus vested but not yet paid;
 b. a pro rata Performance Bonus for the season in which death or Permanent
    Disability occurs determined and payable on the basis of the number of days
    worked during the season and the bonus percentage established for the
    season;
 c. any accrued vacation pay;
 d. reimbursement for expenses incurred but not yet paid prior to such death or
    Permanent Disability;
 e. in the case of death, the proceeds of the Individual Life Policy and other
    compensation and benefits as may be provided in accordance with the terms
    and provisions of the Group Benefits or of this Agreement; and
 f. in the case of Permanent Disability, for five years following the date of
    Permanent Disability, first, COBRA health insurance benefits, including
    supplemental executive preventive medicine and wellness benefits, for the
    Executive and his dependents at the Company's expense until the COBRA
    benefits expire and, thereafter, for the remainder of such five-year period,
    equivalent reimbursement of healthcare expenses directly by the Company.

The provisions of this Section 8 shall survive the termination of the
Executive’s employment hereunder.

9.    Representation, Warranty and Covenant of Executive.    The Executive
represents, warrants and covenants to the Company that he is not and will not
become a party to any agreement, contract or understanding, whether employment
or otherwise, which would in any way restrict or prohibit him from undertaking
or performing his employment in accordance with the terms and conditions of this
Agreement.

10.    Representation, Warranty and Covenant of the Company.

 a. The Company represents and warrants that this Agreement constitutes a valid
    and legally binding obligation of the Company enforceable in accordance with
    the terms herein set forth, except to the extent that the enforceability of
    this Agreement may be affected by bankruptcy, insolvency, reorganization,
    moratorium, or similar laws or equitable principles affecting creditors'
    rights generally.
 b. The Company covenants that it shall give notice promptly to the Executive of
    the occurrence of Change of Control pursuant to Section 21.
 c. The provisions of this Section 10 shall survive the termination of the
    Executive's employment hereunder, irrespective of the reason therefor.

11.    Restrictive Covenants and Confidentiality.

 a. The Executive shall not:

      (i)   solicit, raid, entice, encourage or induce any person, firm or
corporation that at any time within one year prior to the termination of the
Executive's employment hereunder shall have been an exclusive supplier to the
Company, or any of its subsidiaries or Affiliated Companies, to become a
supplier to any other person, firm or corporation that derives more than 10% of
its sales, directly or indirectly, from a business the same as the Business of
the Company and the Executive shall not approach any such person, firm or
corporation for such purpose or authorize or knowingly approve the taking of
such actions by any other person, firm or corporation or assist any such person,
firm or corporation in taking such action; or   (ii)   solicit, raid, entice,
encourage or induce any person who at any time within one year prior to the
termination of the Executive's employment shall have been an employee of the
Company, or any of its subsidiaries or Affiliated Companies, to become employed
by any person, firm or corporation, and the Executive shall not approach any
such employee for such purpose or authorize or knowingly approve the taking of
such actions by any other person, firm or corporation or assist any such person,
firm or corporation in taking such action.

 b. During the Contract Term and thereafter, the Executive will not use,
    disclose or divulge, furnish or make accessible to anyone, directly or
    indirectly, any Protected Information in any Unauthorized manner or for any
    Unauthorized purpose, provided, however, that in the event that the
    Executive is required to disclose any Protected Information by court order
    or decree or in compliance with the rules and regulations of a governmental
    agency or in compliance with law, the Executive will provide the Company
    with prompt notice of such required disclosure so that the Company may seek
    an appropriate protective order and/or waive the Executive's compliance with
    the provisions of this Section 11 and provided, further, that if, in the
    absence of a protective order or the receipt of a waiver hereunder, the
    Executive is advised by his counsel that such disclosure is necessary to
    comply with such court order, decree, rules, regulation or law, he may
    disclose such information without liability hereunder.
 c. The Executive agrees that all processes, techniques, know-how, inventions,
    plans, products, and devices developed, made or invented by the Executive,
    alone or with others in connection with the Executive's employment
    hereunder, during the Contract Term, shall become and be the sole property
    of the Company unless released in writing by the Company.
 d. The Executive agrees that the Executive shall not, directly or indirectly,
    within any area in the United States or elsewhere where the Company or any
    of its subsidiaries or Affiliated Companies is transacting business during
    the Contract Term, engage or participate or make any financial investments
    in or become employed by, or act as an attorney, agent or principal of, or
    render advisory or other services to or for any person, firm or corporation,
    or in connection with any business activity (other than that of the Company
    and its subsidiaries or Affiliated Companies), that derives more than 10% of
    its sales, directly or indirectly, from a business the same as the Business
    of the Company. Nothing herein contained, however, shall restrict the
    Executive from overseeing personal and family investments, including any
    investments in not more than 3% of the voting securities in any company
    whose stock is listed on a national securities exchange or actively traded
    in the over-the-counter market, so long as in connection with such
    investments the Executive does not actively operate any such business or
    enterprise that derives more than 10% of its sales, directly or indirectly,
    from a business the same as the Business of the Company.
 e. The Executive shall be bound by the provisions of Section 11(a) and (d), and
    shall perform his obligations pursuant to Section 11(a) and (d), during the
    Contract Term and for 18 months thereafter, provided, however, that in the
    event of Termination Without Cause, the Executive shall be bound by the
    provisions of Section 11(a) and (d), and shall perform his obligations
    pursuant to Section 11(a) and (d), only in the event that the Company shall
    remit his Severance Pay strictly in accordance with the provisions of
    Section 14(d) and provided, further, that in the event of resignation by the
    Executive in accordance with Section 14(e), the Executive shall be bound by
    the provisions of Section 11(a) and (d), and shall perform his obligations
    pursuant to Section 11(a) and (d), only in the event that the Company shall
    remit his Resignation Compensation within 15 days after his resignation,
    time being of the essence.
 f. The provisions of this Section 11 shall survive the termination of the
    Executive's employment hereunder, irrespective of the reason therefor.
 g. The Executive acknowledges that the services to be rendered by the Executive
    are of a special, unique and extraordinary character and, in connection with
    such services, the Executive will have access to confidential information
    vital to the Company's and its subsidiaries and Affiliated Companies'
    businesses. By reason of this, the Executive consents and agrees that if the
    Executive violates any of the provisions of this Section 11, the Company and
    its subsidiaries and Affiliated Companies would sustain irreparable harm,
    and therefore, in addition to any other remedies which the Company may have
    under this Agreement or otherwise, the Company shall be entitled to an
    injunction from any court of competent jurisdiction restraining the
    Executive from committing or continuing any such violation of this Section
    11. The Executive acknowledges that damages at law would not be an adequate
    remedy for violation of this Section 11, and the Executive therefore agrees
    that the provisions of this Section 11 may be specifically enforced against
    the Executive in any court of competent jurisdiction. Nothing herein shall
    be construed as prohibiting the Company from pursuing any other remedies
    available to the Company for such breach or threatened breach, including the
    recovery of damages from the Executive.
 h. The provision of paragraphs (a), (b) and (d) of this Section 11 shall not
    apply to or restrict the activities of the Executive as the chief executive
    officer, a director and a principal stockholder of Raphael Benaroya, Inc.,
    which is the sole general partner of American Licensing Group Limited
    Partnership ("ALG"), for so long as, and only for so long as, Raphael
    Benaroya, Inc. and ALG do not engage in the Business of the Company. The
    Executive's duties and responsibilities as President and Chief Executive
    Officer of the Company shall at all times take precedence over his
    activities on behalf of ALG.

12.    Deductions and Withholding.    The Executive agrees that the Company
shall withhold from any and all compensation required to be paid to the
Executive pursuant to this Agreement all Federal, state, local and/or other
taxes which the Company determines are required to be withheld in accordance
with applicable statues and/or regulations from time to time in effect.

13.    Mutual Non-Disparagement    Neither the Executive nor the Company will
make or authorize any public statement disparaging the other in its or his
business interests and affairs. Notwithstanding the foregoing, neither party
shall be (i) required to make any statement which it or he believes to be false
or inaccurate, or (ii) restricted in connection with any litigation, arbitration
or similar proceeding or with respect to its response to any legal process. The
provisions of this Section 13 shall survive the termination of the Executive’s
employment hereunder, irrespective of the reason therefor.

14.    Termination.

 a. Subject to Section 7(a), the Company shall terminate the Executive's
    employment under this Agreement prior to the expiration of the Contract Term
    only if the Board of Directors of the Company removes the Executive from
    office by the affirmative vote of a majority of the directors of the Company
    who have not disqualified themselves because of a potential conflict of
    interest, at a meeting at which the Executive is accorded an opportunity to
    speak. In such case, the Executive's employment under this Agreement shall
    terminate and the Executive shall be removed from office effective when such
    vote is taken by the Board or on such later date as may be specified by the
    Board.
 b. For purposes of this Agreement, removal of the Executive from office in
    accordance with subparagraph (a) shall be deemed to be for "Cause" as
    defined in Section 1(f) only if the Company delivers to the Executive within
    a reasonable time before the removal of the Executive from office a notice
    of termination for Cause specifying in reasonable detail the conviction or
    plea, material failure, misconduct and economic harm or breach by the
    Executive that is the basis for termination and the Executive shall have
    failed prior to his removal to correct the stated failure, misconduct and
    economic harm or breach in all material respects. Short Term Disability
    shall not be a basis for removal of the Executive from office.
 c. Subject to Section 7(a), in the event:

      (i)   the Company terminates the Executive's employment under this
Agreement pursuant to Section 14(a) without Cause;   (ii)   the Company
terminates the Executive's employment under this Agreement for Cause by reason
of a conviction that is later reversed on appeal and fails to reinstate him with
full back pay and uninterrupted Group Benefits;   (iii)   (A) the Company
breaches any of the covenants and agreements set forth in Sections 2(b), 3(a),
4, 5, 6, 14(a), 15 (a) or (c) or 20(c) in any material respect and (B) the
Executive tenders to the Company a letter of resignation specifying such breach
or election in reasonable detail and demanding Severance Pay; or   (iv)   a
person other than the Executive is elected Chairman or Cochairman of the Board
without the affirmative vote or written consent of the Executive (any
termination or resignation under the circumstances referred to in clauses (i)
through (iv) above being referred to as "Termination Without Cause" whether or
not Cause shall exist);

then the Company shall pay the Executive an amount equal to the product of three
times the sum of (A) the annual Base Salary at the rate payable immediately
prior to termination, plus (B) the Incentive Compensation Participation, plus
(C) $20,000 (“Severance Pay”). For example, on the date first set forth above,
Severance Pay is $3,348,000. No demand or other notice from the Executive with
respect to Severance Pay shall be necessary except in connection with clause
(iii) of the preceding sentence. Anything in clause (iii) of the penultimate
sentence to the contrary notwithstanding, the Executive shall not be entitled to
Severance Pay, and the Company shall have no obligation to pay Severance Pay,
if:

      (i)   within 15 days after the delivery of a letter of resignation (the
"Cure Period"), the Company shall cure the Company's breach specified in the
letter of resignation in all material respects (or shall begin in good faith to
cure a breach of a nature that requires more than 15 days to cure in all
material respects) and shall deliver to the Executive a notice to that effect;  
(ii)   the Board of Directors shall approve a resolution during the Cure Period
requesting the Executive to withdraw his letter of resignation; and  
(iii)   the Company shall deliver or send to the Executive during the Cure
Period in accordance with Section 21 a certified copy of the Board resolution
referred to in clause (ii) of this sentence and a written offer to reinstate the
Executive with full back pay and uninterrupted Group Benefits and other benefits
under this Agreement, including eligibility for a Performance Bonus.

 d. Severance Pay shall be remitted as follows:

      (i)   pursuant to clause (i) of the first sentence of Section 14(c),
within 15 days following the termination of the Executive's employment under
this Agreement;   (ii)   pursuant to clause (ii) of the first sentence of
Section 14(c), within 15 days after notice requesting reinstatement with full
back pay and uninterrupted Group Benefits;   (iii)   pursuant to clause (iii) of
the first sentence of Section 14(c), within 15 days after the end of the Cure
Period; or   (iv)   pursuant to clause (iv) of the first sentence of Section
14(c), within 15 days after such election of a Chairman or Cochairman of the
Board.

No grace period shall be allowed for remittance of Severance Pay, time being of
the essence.

 e. In the event (i) a Change of Control occurs on a day at the beginning of
    which the Executive is an employee of the Company, and (ii) the Executive
    within 10 business days after first receiving notice from the Company of the
    Change of Control tenders a letter of resignation to the Company specifying
    such Change of Control (whether or not the Executive shall be an employee of
    the Company during the period between the end of the day preceding Change of
    Control and the tender of such letter) and demanding Resignation
    Compensation, the Company shall pay the Executive immediately after the
    resignation of the Executive under this Section 14(e), an amount equal to
    the product of three times the sum of (A) the annual Base Salary at the rate
    payable immediately prior to resignation, plus (B) $20,000 ("Resignation
    Compensation"). No grace period shall be allowed for remittance of
    Resignation Compensation, time being of the essence. Notice of Change of
    Control shall be given to the Executive by the Company pursuant to Section
    21, provided, however, that the Executive, in his discretion, may accept as
    notice filing with the SEC of reports setting forth facts that, taken
    together, constitute Change of Control.
 f. In the event of Termination Without Cause or resignation by the Executive in
    accordance with Section 14(e):

      (i)   the Executive shall be under no obligation to seek other employment
and there shall be no offset against any amounts due the Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that the Executive may obtain (Severance Pay or Resignation
Compensation is in the nature of liquidated damages and not in the nature of a
penalty); and   (ii)   even though no longer in the Company's employ, the
Executive shall be entitled to the following benefits and additional payments:

          (A)   any Base Salary accrued or Performance Bonus vested but not yet
paid;     (B)   a pro rata Performance Bonus for the season in which employment
is terminated determined and payable on the basis of the number of days worked
during the season and the bonus percentage established for the season;    
(C)   any accrued vacation pay;     (D)   reimbursement for expenses incurred,
but not paid prior to such termination of employment;     (E)   continuation at
the Company's expense through the remainder of the Contract Term of the
Individual Life Policy;     (F)   COBRA health insurance benefits, including
supplemental executive preventive medicine and wellness benefits, for the
Executive and his dependents at the Company's expense until the COBRA benefits
expire and, thereafter, through the remainder, if any, of the Contract Term
equivalent reimbursement of healthcare expenses directly by the Company;    
(G)   conversion at the Company's expense through the remainder of the Contract
Term of the group life insurance coverage on the Executive's life;    
(H)   payment to the Executive by April 14th of each year of an amount equal to
the Tax with respect to the payments made to or on behalf of the Executive
pursuant to clauses (F) and (G) of this sentence in the preceding calendar year;
and     (I)   use of the Company Car free of charge for three years after the
Termination Without Cause or resignation by the Executive occurs.

 g. If the Company terminates the Executive's employment hereunder for Cause
    (except as provided in clause (ii) of the first sentence of Section 14(c)),
    or in the event the Executive resigns (except as provided in clause (iii) of
    the first sentence of Section 14(c) or in 14(e)), the Executive shall be
    entitled to:

      (i)   any Base Salary accrued and any Performance Bonus vested but not
paid;   (ii)   any accrued vacation pay;   (iii)   reimbursement for expenses
incurred, but not yet paid prior to such termination of employment; and  
(iv)   any other compensation and benefits that accrued prior to termination of
employment as may be provided in accordance with the terms and provisions of the
Group Benefits.

 h. In the event the Company removes the Executive from office, and terminates
    the Executive's employment under this Agreement, or in the event the
    Executive resigns, the Executive shall continue to have the obligations
    provided for in Section 11 hereof. The provisions of this Section 14 shall
    survive the termination of the Executive's employment hereunder,
    irrespective of the reason therefor.
 i. The Executive shall accept the payments referred to in this Section 14 as
    liquidated damages in full discharge and release of the Company of and from
    any further payment obligations under this Agreement except obligations
    under Sections 15 and 16.
 j. For the avoidance of doubt, the term "Base Salary" for purposes of Section
    14(c) and 14(e) shall include both the base salary actually drawn or
    deferred by the Executive and any additional amount of base salary that he
    may have been entitled to draw or defer pursuant to the terms of this
    Agreement but that he shall not have drawn or deferred in fact. For example,
    as of the date first set forth above, Base Salary shall be deemed to be
    $685,000 even though less is being drawn or deferred by the Executive.
 k. Every payment made hereunder by authority of the Executive Committee of the
    Board or of the Board itself shall be final and the Company shall not seek
    to recover all or any part of such payment from the Executive or from
    whomsoever may be entitled thereto, for any reasons whatsoever other than
    the Executive's breach in any material respect of the provisions of Section
    11.

15.    Indemnification.

 a. The Company shall indemnify the Executive as provided in the By-laws.
 b. In the event of payment of indemnities under this Agreement, the Company
    shall be subrogated to the extent of such payment to all of the rights of
    recovery of the Executive.
 c. The Company shall use reasonable efforts to continue the existing directors'
    and officers' liability policies covering the Executive for $20 million and
    to maintain the policies during the Contract Term and for three years
    thereafter.
 d. If the federal excise tax pursuant to Section 280G of the Code or any
    successor provision on "golden parachute" payments applies to the payments
    made pursuant to this Agreement, to any acceleration of vesting of Options
    or to any other benefit or distribution to the Executive from the Company,
    the Company shall immediately pay the Executive an amount equal to the
    excise tax incurred plus (i) an amount equal to the Tax with respect to the
    amount of the excise tax, plus (ii) an amount equal to the federal excise
    tax on "golden parachute" payments with respect to the payment, if any, made
    pursuant to clause (i) of this sentence plus (iii) an amount equal to the
    Tax with respect to the payment made pursuant to clause (ii) of this
    sentence and continuing sequentially until the amount of federal excise tax
    on "golden parachute" payments unreimbursed by the Company shall be less
    than 1% of Base Salary. The amount of the payments due from the Company
    pursuant to this Section 15(d) may be determined in writing by a certified
    public accountant ("CPA") selected by the Executive, provided, however, that
    the CPA selected by the Executive shall, upon the Company's request, consult
    with another CPA selected by the Company. Such determination by the CPA
    selected by the Executive after such consultation, if so requested, shall be
    conclusive and binding on the Company except for manifest error.
 e. The provisions of this Section 15 shall survive the termination of the
    Executive's employment hereunder, irrespective of the reason therefor.

16.   Enforcement; Interest.

 a. If any amount owing to the Executive under this Agreement is not paid by the
    Company, or on its behalf, within 15 days after a written demand, claim or
    request for payment has been delivered or sent to the Company, time being of
    the essence, the Executive may at any time thereafter bring suit against the
    Company to recover the unpaid amount and interest thereon and, if successful
    in whole or in part, the Executive shall be entitled to be paid also the
    expenses of prosecuting such suit, including reasonable attorneys' fees.
    Interest shall be payable from the date any amount is first due and payable
    to the Executive at a rate equal to the highest rate payable on any of the
    Company's indebtedness after the date first set forth above but in no event
    at a rate higher than the maximum rate then permitted by law.
 b. The provisions of this Section 16 shall survive the termination of the
    Executive's employment hereunder, irrespective of the reason therefor.

17.   Entire Agreement; Legal Representation.

 a. This Agreement, the By-laws, the stock option agreements between the Company
    and the Executive and the provisions of the Group Benefits embody the entire
    agreement of the parties with respect to the Executive's employment and
    shall be interpreted in accordance with the past practice of the parties.
    This Agreement may not be changed or terminated orally but only by an
    agreement in writing signed by the parties hereto. No Company policy adopted
    after the date first set forth above shall change this Agreement, even if
    approved as a policy by the Executive. This Agreement amends the Initial
    Agreement and cancels and supersedes any and all other prior agreements and
    understandings between the parties hereto respecting the employment of the
    Executive by the Company and/or its subsidiaries or any Affiliated Company
    and the payment of compensation.
 b. Each party has been represented by counsel in the preparation of this
    Agreement. This Agreement shall not be deemed to have been drafted by either
    party.

18.    Waiver.    The waiver by the Company of a breach of any provision of this
Agreement by the Executive shall not operate or be construed as a waiver of any
subsequent breach by him. The waiver by the Executive of a breach of any
provision of this Agreement by the Company shall not operate or be construed as
a waiver of any subsequent breach by the Company.

19.    Governing Law.

        This Agreement shall be subject to, and governed by, the laws of the
State of New Jersey.

20.    Assignability.

 a. The obligations of the Executive may not be delegated and, except as to the
    designation of beneficiaries of insurance and similar benefits, the
    Executive may not, without the Company's written consent thereto, assign,
    transfer, convey, pledge, encumber, hypothecate or otherwise dispose of this
    Agreement or any interest herein. Any such attempted delegation or
    disposition shall be null and void ab initio and without effect.
 b. This Agreement and all of the Company's rights and obligations hereunder may
    be assigned or transferred by the Company to, and shall be binding upon and
    inure to the benefit of, any subsidiary of the Company or any Successor to
    the Company, but any such assignment shall not relieve the assigning party
    of any of its obligations hereunder. Except as provided in this Section
    20(b), this Agreement may not otherwise be assigned by the Company. (The
    term "Successor" shall mean, with respect to the Company or any of its
    subsidiaries, any corporation or other business entity which, by merger,
    consolidation, purchase of the assets, or otherwise, acquires all or
    substantially all of the assets of the Company or such subsidiary.)
 c. The Company shall obtain the agreement of any Successor that the Successor
    shall assume and be bound by the terms of this Agreement prior to the
    effectiveness of any such succession. Failure of the Company to obtain the
    agreement of any Successor to assume and be bound by the terms of this
    Agreement prior to the effectiveness of any such succession shall be a
    breach of this Agreement.

21.    Notices.    All notices, requests, demands and other communications
hereunder shall (i) be in writing, (ii) shall be delivered personally or sent by
registered mail to the other party hereto at his or its address as set forth at
the beginning of this Agreement and, in the case of the Company, addressed to
the attention of its Secretary and (iii) if mailed, be effective on the date
stamped on the postage receipt of the post office. A copy of each notice,
request, demand, and other communication to the Company hereunder shall be sent
by first class mail to its counsel, Richard W. Rubenstein, Esq., Squire, Sanders
& Dempsey, Huntington Center, 41 South High Street, 13th Floor, Columbus, Ohio
43215. Either party may change the address to which notices, requests, demands
and other communications hereunder shall be sent by sending written notice of
such change of address to the other party.

22.    Severability.    If any provision of this Agreement as applied to either
party or to any circumstances shall be adjudged by a court of competent
jurisdiction to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or the validity or enforceability of this
Agreement.

23.    Section Headings.    The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

24.    Counterparts.    This Agreement may be executed in one or more
counterparts, which shall, collectively and separately, constitute one
agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in
Englewood, New Jersey, in duplicate originals on September 6, 2004, in the case
of the Company by an officer thereunto duly authorized.

      UNITED RETAIL GROUP, INC.       By: /s/ GEORGE R. REMETA
Name: George R. Remeta
Title: Chief Administrative Officer

/s/ RAPHAEL BENAROYA
Raphael Benaroya

empagtRB.doc